Por cuanto, la vista de este auto de certiorari tuvo lugar ante este tribunal.
*1013Por cuaNto, promovido pleito por Paulino Somohano contra Esteban Matanzo para división de la comunidad que ambos tienen en una casa de esta ciudad fué radicada el mismo día una moción del demandante para que la corte nombrase un administrador judicial de esa casa, alegando que el condueño de dos terceras partes Esteban Matanzo está ausente de esta Isla, sin tener aquí persona que lo represente.
Por cuanto, señalado día para la vista de esa moción los peticionarios del certiorari pidieron a.la corte inferior les permitiese intervenir en el pleito y oponerse al nombramiento solicitado de administrador judicial, alegando ser acreedores hipotecarios de la finca y tenerla uno de ellos en arrenda-miento de Esteban Matanzo y de su hermano Domingo Ma-tanzo, de quien después adquirió Somohano, así como que Esteban Matanzo tiene representantes en esta Isla;
Por cuanto, la corte inferior decretó la administración judicial de la casa por el fundamento de que Esteban Ma-tanzo está ausente de esta Isla y no tiene aquí persona que lo represente;
Por cuanto, habiendo solicitado los ahora peticionarios que la corte inferior reconsiderase esa resolución les fué ne-gado lo pedido por no ser partes todavía en ese incidente.
Por cuanto, antes de ser notificado el auto de certiorari a la corte inferior a ésta le fué presentada una moción de Domingo Matanzo, jurada y documentada, en la que solicita se deje sin efecto la administración judicial decretada, ale-, gando para ello que él representa en esta Isla a su hermano Esteban Matanzo de quien es administrador, especialmente en cuanto a la casa en cuestión, moción para cuya vista fue señalado un día;
Por cuanto, si al resolverse esa moción se dejase sin efecto la administración judicial decretada los peticionarios del certiorari habrán conseguido el fin que perseguían con su intervención y sería innecesario resolver este auto,
Por tanto, se anula el auto expedido y se devuelven las *1014diligencias originales a la corte inferior para que continúe los procedimientos.